Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Status
Claims 1-10 have been amended. Claims 11-18 have been added. Therefore, claims 1-18 are currently being considered for examination.

Allowable Subject Matter

Claims 1-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA M KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Monday 6am-2pm EST, Tuesday and Thursday 10am-2pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687